       Case 2:10-cv-00106-LRH-VCF Document 1263 Filed 09/12/19 Page 5 of 6


1                                           DISTRICT OF NEVADA
2     ORACLE USA, INC.; a Colorado corporation;              Case No 2:10-cv-0106 LRH VCF
      ORACLE AMERICA, INC.; a Delaware
3     corporation; and ORACLE INTERNATIONAL                     [PROPOSED]
                                                                ORDER      ORDER RE: JOINT
                                                                      RE: JOINT
      CORPORATION, a California corporation,                    STIPULATION TO MODIFY
4                                                               SCHEDULE FOR ORACLE’S
                              Plaintiffs,                       MOTION FOR ATTORNEYS’ FEES
5                                                               ON APPEAL
              v.
6
      RIMINI STREET, INC., a Nevada corporation;
7     and SETH RAVIN, an individual,
                 Defendants.
8

9

10

11                                          [PROPOSED]
                                                  O R D ORDER
                                                        ER
12          IT IS ORDERED that the deadline for Oracle to file a motion for attorneys’ fees on
13   appeal is extended to September 20, 2019; the deadline for Rimini’s opposition to Oracle’s
14   motion for attorneys’ fees on appeal (if any) is set for October 18, 2019; and the deadline for
15   Oracle to file a reply in support of its motion for attorneys’ fees on appeal (if any) is set
16   November 8, 2019.
17                                                    IT IS SO ORDERED:
18

19

20                                                     Hon. Larry R. Hicks
                                                       United States District Judge
21

22                                                     DATED   this 13th day of September,
                                                       Dated: __September_______,    2019 2019
23

24

25

26

27

28
                                                       5
                            JOINT STIPULATION TO MODIFY SCHEDULE FOR
                          ORACLE’S MOTION FOR ATTORNEYS’ FEES ON APPEAL
                                   CASE NO. 2:10-CV-0106-LRH-VCF
